Perkins, J.
Suit, commenced before a. justice of the peace, and appealed to the Circuit Court, upon a due-bill for 30 dollars of canal money. Judgment below for the plaintiff for the amount of the due-bill, with interest from the commencement of the suit.
The plaintiff in error makes three objections to the judgment.
1. He says the due-bill was given for a sick stallion; that it was the agreement, at the time the due-bill was executed, that it should not be paid unless the stallion got well; and that the stallion did not get well.
These facts, if admitted, could not be set up as a defence, *185because they would go to vary the due-bill by a verbal condition, which the law will not permit.
J. Robinson, for the plaintiff.
A. W. Hubbard, for the defendant.
2. He insists that a demand was necessary before suit brought upon the due-bill.
There are many cases of notes, payable in specific articles, where a demand is necessary before bringing suit; for example, where the time and place of payment are undetermined, or the payee has a selection to make before payment, &c.; but here the bill is given'due, the thing to be paid is specified, and it is of that character that the law would make the person or hand of the creditor the place of'payment; which would necessarily be sought by the debtor in such a case as this. See Foust v. Harmali, 1 Ind. 273. No necessity, therefore, is perceived for a de* mand. If one would not be, necessary upon a bill payable in bank-notes, it would not upon a bill payable in canal money or scrip.
3. He contends that the judgment should have been for the cash value of canal money. In this he is right. Wilson v. Hickson, 1 Blackf. 230.— Coldren v. Miller, id. 296. The record does not show that canal money was worth over 75 cents to the dollar, and the evidence is on the record.
Per Curiam. — The judgment is reversed with costs. Cause remanded, &c.